Haskell, J.
Assumpsit on two promissory notes payable "at Mt. Vernon one on demand, and the other upon a day certain. No demand of payment of either note was averred or proved. The law did not require it. Neither note was made payable at a place certain, within the meaning of If. S., c. 32, § 10 ; and, if they were, the latter was not made payable there on demand. Stone v. Colburn, 30 Maine, 32; Patterson v. Vose, 43 Maine, 552.
"At Mt. Vernon” cannot be considered, in this case, as a place certain. It is the name of a town in this state, of which the court takes judicial notice. If it were the name of a residence, or place of business, it would be otherwise. Had George Washington made a note payable at Mt. Vernon, it would doubtless have been payable at his residence. Where the maker of this note resided or did business does not appear. The note is dated at "Mt. Vernon” and made payable there. Wherein the town should demand have been made ? The maker is neither shown to have lived there, nor to have had aplaco of business there.
There would be no utility in requiring a note, payable in Portland, or Augusta, or Bangor, to be presented in either of those places for payment, before suit could be brought upon it. It would be unnecessary trouble and a meaningless performance. The other questions were not argued and are waived.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbey and White house, JJ., concurred.